DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. 2017-188613, hereinafter JP’613).
Regarding claim 1, in Figures 1 – 2, JP’613 discloses a display device, comprising: a base substrate (10) comprising an active area (top surface area of substrate 10, paragraph [0015]) and a non-active area (bottom portion of substrate 10) neighboring the active area; a plurality of film attachment pads (11) disposed on the non-active area; a flexible printed circuit film (FPC 9) disposed on the plurality of film attachment pads; and an anisotropic conductive film (ACF 12) disposed between the plurality of film attachment pads and the flexible printed circuit film, wherein the flexible printed circuit film includes: a film support layer (base film 18); a first film conductive layer (shield pattern 23, connection wiring 16) disposed on a first surface of the film support layer; and a second film conductive layer (lead wiring 22, connection pad 21) disposed on a second surface of the film support layer (18) opposite the first surface of the film support layer, wherein the second film conductive layer (22/23) includes: a first film conductive member (22); a second film conductive member (21); and a space (space between leading edge C and leftmost edge of the connection pad 21) positioned between the first film conductive member (22) and the second film conductive member, (21) wherein the first film conductive member (22) and the second film conductive member (21) are electrically connected to the first film conductive layer (23/16) through a first contact hole (24) and a second contact hole (19), respectively, and wherein a side surface (D) of the base substrate (10) is positioned between two edges of the space in a direction parallel to the first surface of the film support layer (18, Figure 2).
Regarding claim 2, JP’613 discloses wherein the flexible printed circuit film further includes: a first solder resist layer disposed on the first film conductive layer; and a second solder resist layer disposed on the second film conductive layer (Figures 1 – 2).
Regarding claim 3, JP’613 discloses wherein the first film conductive layer is disposed between the film support layer and the first solder resist layer, wherein the film support layer is disposed between the first film conductive layer and the second film conductive layer, and wherein the second film conductive layer is disposed between the film support layer and the second solder resist layer (Figures 1 – 2).
Regarding claim 4, JP’613 discloses wherein the second film conductive layer further includes a third film conductive member disposed in the space, and wherein the third film conductive member is spaced apart from each of the first film conductive member and the second film conductive member (Figures 1 – 2).
Regarding claim 5, JP’613 discloses wherein the side surface of the base substrate is positioned between two edges of the third film conductive member in the direction parallel to the first surface of the film support layer (Figures 1 – 2).
Regarding claim 6, JP’613 discloses wherein the third film conductive member is a floating electrode (Figures 1 – 2).
Regarding claim 7, JP’613 discloses carbide particles disposed on the side surface of the base substrate (Figures 1 – 2). 
Regarding claim 8, JP’613 discloses wherein the side surface of the base substrate includes a carbide surface (Figures 1 – 2).
Regarding claim 9, JP’613 discloses wherein the second solder resist layer at least partially covers the second film conductive member, exposes each of the space and the first film conductive member, and is spaced from the side surface of the base substrate in the direction parallel to the first surface of the film support layer (Figures 1 – 2).
Regarding claim 10, JP’613 discloses an insulating cover layer directly contacting each of the second solder resist layer and the anisotropic conductive film (Figures 1 – 2). 
Regarding claim 11, JP’613 discloses a panel sheet overlapping the base substrate; and a panel bonding layer disposed between the panel sheet and the base substrate, wherein the side surface of the base substrate is positioned between two edges of the second solder resist layer in the direction parallel to the first surface of the film support layer, and wherein the panel bonding layer includes a conductive material (Figures 1 – 2).
Regarding claim 12, JP’613 discloses a driving chip mounted on the flexible printed circuit film (Figures 1 – 2).
Regarding claim 13, JP’613 discloses a driving chip, wherein a portion of the non-active area is disposed between the driving chip and the active area (Figures 1 – 2). 

Allowable Subject Matter
Claims 14 – 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847